Case: 3:19-cr-OOOO4-.]GC Doc #: 9 Filed: 01/03/19 1 of 5. Page|D #: 49

..u- =n.,¢

 

IN THE UNITED STATES DISTRICT COURT;;_ .__ __ _;'j F'§”]- l'¢".? 97
FOR THE NORTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF AMERICA, ) l N D I C T M E N T
)
Plaintiff, ) ,,.. _ .
) ;§?'i_f,? tila 4 i
v. ) CASE NO. ’
) Title 18, Sections 844(d), 844(i),
ELIZABETH R. LECRON, ) 844(n), 924(0)(1)(A)(i), 924(0),
VINCENT S. ARMSTRONG, ) and 1001 (a)(2), United States
) Code
Defendants. )

-'o'»' .'o.-' l-'_,- L -:._,;-,_; g _: '._._

(Conspiracy to Transport or Receive an Ex(pl;lsi:]e[viith lntent to Kill, Inj ure, or Intimidate Any
Individual, and Malieiously Damage or Destroy by Fire or Explosive,
in violation of 18 U.S.C. § 844(r1))

'l`he Grand Jury charges:

l. From in or around April 2018 to December 10, 2018, in the Northem District of
Ohio, Western Division, and elsewhere, Defendants ELIZABETH R. LECRON and VINCENT
S. ARMSTRONG did conspire, combine, confederate, and agree, to do the following: (a)
transport and receive in interstate and foreign commerce, an explosive with the knowledge and
intent that it Will be used to kill, inj ure, and intimidate any individual in violation of Title lS,
United States Code, Section 844(d); and (b) maliciously damage and destroy by means of fire
and explosive materials a building, vehicle, and other real or personal property used in interstate
and foreign commerce, and in any activity affecting interstate and foreign commerce, in violation

of Title 18, United States Code, Section 844(i), all in violation of Title 18, United States Code,

Section 844(n).

Case: 3:19-cr-OOOO4-.]GC Doc #: 9 Filed: 01/03/19 2 of 5. Page|D #: 50

COUNT 2 -
(Conspiracy to Use a Destructive Device During and In Relation to a Crime of Violence,
in violation of 18 U.S.C. § 924(0))

The Grand Jury further charges:

2. From in or around April 2018 to December 10, 2018, in the Northern District of
Ohio, Western Division, and elsewhere, Defendants ELIZABETH R. LECRON and VINCENT
S. ARMSTRONG did conspire, combine, confederate, and agree, to use and carry a destructive
device, during and in relation to any crime of violence, as set forth in Title 18, United States
Code, Section 924(0), to wit: Transportation or Receipt of Explosive With lntent. to Kill, Inj ure,
or Intirnjdate Any Individual, in violation of Titlc 18, United States Code, Section 844(d), and
Maliciously Damage or Destroy Property by Fire or Explosive, in violation of Title 18, United
States Code, Section 844(i), all in violation of Title 13, United States Code, Section 924(0).

COUNT 3
(Conspiracy to Use Firearms During and ln Relation to a Crime of Violence,
in violation of 13 U.S.C. § 924(0))

Thc Grand Jury further charges:

3. From in or around April 2018 to December 10, 2018, in the Northern District of
Ohio, Westem Division, and elsewhere, Defendants ELIZABETH R. LECRON and VINCENT'
S. ARMSTRONG did conspire, combine, confederate, and agree, to use and carry firearms,
during and in relation to any crime of violence, as set forth in Title 18, United States Code,
Section 924(0), to Wit: Transportation or Receipt of Explosive vvith Intcnt to Kill, Injure, or
Intimidate Any Individual, in violation of Title 18, United States Code, Section 844(d), and

Maliciously Damage or Destroy Prop_erty by Fire or Explosive, in violation of Title 13, United

States Code, Section 844(i), all in violation of Title 18, United States Code, Section 924(0).

Case: 3:19-cr-OOOO4-.]GC Doc #: 9 Filed: 01/03/19 3 of 5. Page|D #: 51

COUNT 4
(Possession of a Firearm in Furtherance of a Crime of Violence,
in violation of 18 U.S.C. § 924(0)(1)(A)(i))

The Grand Jury further charges:

4. From in or around April 2018 to December 10, 2018, in the Northern District of
Ohio, Western Division, Defendant ELIZABETH R. LECRON did knowingly possess a firearm
in furtherance of a crime of violence for which she may be prosecuted in a court of the United
States, to wit: Conspiracy to Transport or Receive Explosive with Intent to Kill, lnjure, or
Intinn`date Any Individual, in violation of Title 18, United States Code, Section 844(d) and
844(n), and Conspiracy to Maliciously Damagc or Destroy Property by Fire or Explosive, in
violation of 'l`itle 18, United States Code, Section 844(i) and 844(n), all in violation of Title 18,
United States Code, Section 924(€)(1)(A)(i).

QM.
(Possession of Firearms in Furtherance of a Crime of Violence,
in violation of 18 U.S.C. § 924(0)(1)(A)(i))

The Grand Jury fin‘ther charges:

5. From in or around April 2018 to December 10, 2018, in the Northern District of
Ohio, Western Division, Defendant VINCENT S. ARMSTRONG did knowingly possess
firearms in furtherance of a crime of violence for which he may be prosecuted in a court of the
United States, to wit: Conspiracy to Transport or Receive Explosive with Intent to_Kill, lnjure, or
Intimidate Any Individual, in violation of Title 13, United States Code, Section 844(d) and
844(n), and Conspiracy to Maliciously Darnage or Destroy Property by Fire or Explosive, in

violation of Title 18, United States Code, Section 844(i) and 844(n), all in violation of Title 18,

United States Code, Section 924(c)(1)(A)(i).

Case: 3:19-cr-OOOO4-.]GC Doc #: 9 Filed: 01/03/19 4 of 5. Page|D #: 52

COU'NT 6
(Making False Statements, in violation of 18 U.S.C. § 1001(a)(2))

The Grand Jury further 'charges:

6. On or about December 10, 2018, in the Northern District of Ohio, Western
Division, Defendant VINCENT S. ARMSTRONG knowingly and willfully made the following
materially false, fictitious and fraudulent statements to a Special Agent of the FBI in a matter
within the jurisdiction of the executive branch of the government of the United States, those are:

a.) When asked by agents, “Have you or did Elizabeth ever purchase pipes, caps,
black powder, fuses, screws, or other bomb components for the purpose of making a bomb?”
ARMSTRONG replied, “No, ah I don’t know about her because l didn’t know ...(unintelligible)
... ah but for me no.” Agents asked again whether he had purchased bomb parts and
ARMSTRONG reaffirmed he had not.

b.) When asked by agents, “Has Elizabcth ever discussed with you any plans to
commit an attack that would involve the loss of life, bodily injury, or property damage?”
ARMSTRONG replied, “Um, besides like a in a role-playing aspect, no.”

c.) A short time later, agents asked again, “Have you and Elizabeth ever
discussed a plan or strategy on how or where to commit an attack involving the loss of life,
bodily inj ury, or property damage? ARMSTRONG replied, “No, not, not anywhere real or 1
don’t think anywhere fictional.”

When in truth and fact, as Defendant then well knew, those statements to the FBI Special Agent

were false, all in violation of Title 18, United States Code, Section 1001(a)(2).

Case: 3:19-cr-OOOO4-.]GC Doc #: 9 Filed: 01/03/19 5 of 5. Page|D #: 53

COUNT 7
(Transporting Explosives in Interstate Commerce, in violation of 18 U.S.C. § 844(d))

The Grand Jury further charges:

?. On or about December 8, 2018, in the Northern District of Ohio, Western
Division, Defendant ELIZABETH R. LECRON did transport and receive, and attempted to
transport and receive, in interstate commerce explosive materials, to wit: Hodgdon Triple Seven
Muzzleloading Propellant, with the knowledge and intent that the explosive materials would be
used to kill, injure, and intimidate any individual and unlawfully to damage and destroy any
building, vehicle, and other real or personal property, in violation of Title 18, United States
Code, Section 844(d).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Govemment

Act of 2002

